DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 12 NOVEMBER 2021 is considered.  Current pending claims are Claims 1 and 3-22. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see REMARKS, filed 12 NOVEMBER 2021, with respect to the 103 art rejections have been fully considered and are persuasive.  The 103 art rejection of the pending claims has been withdrawn. 
In the REMARKS filed on 12 NOVEMBER 2021, Applicant has asserted the applied references to SMITH and SUPERFINE do not suggest the claimed invention.  In particular, Applicant asserts that the combination of reference do not teach or suggest at least the ‘reusable actuation chuck’ as well as the ‘reagents disposed within the reaction chamber’ as well as an active mixing technology in the form of a ‘an array of surface attached posts configured for actuation in the presence of an actuation force’.  Rather SMITH discloses and teaches multiple embodiments of where a dried or pelletized reagent is disposed in a cavity and liquid passing over it during suction or dispensing cycles dissolve the dried reagent.  
In addition the SMITH reference does not teach or suggest the ‘array of surface attached posts configured for actuation in the presence of an actuation force’ as the mixing means alone or in combination with another reference.  There is no teaching or motivation from the additional 
The Examiner has update the search and has reconsidered the claims and is unable to provide a rejection which would fairly teach or suggest the small volume sample collection system as claimed in Claim 1 with a reusable actuation chuck and a mixing means as an the ‘array of surface attached posts configured for actuation in the presence of an actuation force’.  
The current pending Claims 1 and 3-22 are allowed over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797